Citation Nr: 0414777	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  00-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from May 1968 to March 1970.

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO determined that the 
veteran had not submitted the new and material evidence 
required to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

In August 2003, the Board of Veterans' Appeals (Board) 
remanded this claim to the RO to ensure compliance with the 
veteran's procedural due process rights.  The case has now 
returned for appellate consideration.


FINDINGS OF FACT

1.  Sufficient evidence required for equitable decisions of 
the issues decided below has been obtained.

2.  In a decision of September 1986, the Board denied the 
veteran's claim for entitlement to service connection for 
PTSD.  

3.  The additional evidence added to the record since 
September 1986 is not duplicative of evidence previously on 
file and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.

4.  The lay evidence and military records supports a finding 
of exposure to in-service stressful events.

5.  The medical evidence supports a nexus between the 
veteran's diagnosed PTSD and his military service. 


CONCLUSIONS OF LAW

1.  The September 1986 decision denying service connection 
for PTSD is final.  
38 U.S.C.A. § 511(a) (West 2002); 38 C.F.R. § 20.1100(a) 
(2003).

2.  Subsequent to the decision of September 1986 denying 
entitlement to service connection for PTSD, new and material 
evidence sufficient to reopen the claim was received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (Effective 
prior to August 29, 2001).

3.  The criteria for entitlement to service connection for 
PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. § 5103, 5103A, 5107 (West 1991 & 
2002); 38 C.F.R. § 3.159 (2003).  The Board also finds that 
the recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  In any event, 
based on the completely favorable decisions discussed below, 
the Board finds that any failure in VA's duty to notify and 
assist the veteran regarding his claims for new and material 
evidence and service connection for PTSD are moot.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Submission of New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence substantially predates 
August 2001, the new regulatory criteria are not applicable.

The veteran filed a claim for entitlement to service 
connection for PTSD in July 1983.  By decision of September 
1986, the Board denied this claim.  The Board determined that 
the claimed stressors on which the veteran's current 
diagnosis of PTSD were based had not been verified by the 
contemporaneous evidence.  The Board issued this decision to 
the address last reported by the veteran during his VA 
compensation examination in November 1983.  

There is no dispute in this case that the September 1986 
decision became final.  Once a denial of a claim of service 
connection has become final, it cannot subsequently be 
reopened unless new and material evidence has been presented.  
38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Circuit Court noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before the RO in September 1986 included the 
veteran's service medical records.  These noted a number of 
incidents of the veteran's violent behavior and intoxication.  
On January 5, 1970, the veteran was treated for a left 
shoulder injury after he had fallen out of a "guard" tower.  
The cause of his fall was not revealed.  It was reported that 
the fall had occurred "about 2400 04 Jan 70."  His 
separation examination indicated that his psychiatric 
evaluation was normal.

His service personnel records indicate that the veteran 
served in the Republic of Vietnam from December 1968 to 
February 1970.  His Department of Defense (DD Form 214) 
records indicated that his primary military occupation was as 
a "wireman."  He was assigned to the Communications 
Company, 5th Communication Battalion, III Marine Amphibious 
Force (FMF) during this period.  His decorations included the 
Vietnam Service Medal and Vietnam Campaign Medal.  In 
addition, he was awarded the Navy and Marine Corp Medal for 
an act of heroism on January 11, 1970.  This citation 
indicates that, with complete disregard for his own safety 
and ignoring imminent danger from exploding ammunition, he 
rescued a Korean Marine and several other injured passengers 
from a burning helicopter after it had crashed two hundred 
meters east of Camp Horn in Vietnam.  After rescuing these 
individuals he returned to the helicopter to assist in 
putting out the fire until directed by a crash crew to leave 
the dangerous area.  His service personnel records also 
indicate disciplinary actions due to an altercation with a 
supervisor.

On a VA compensation examination of November 1983 the veteran 
reported a stressor of being blown from a tower he was 
working on by a "bomb blast."  He claimed this resulted in 
a brief loss of consciousness and physical injury.  He also 
reported coming under enemy mortar attack at his base in 
Vietnam.  The diagnosis was chronic, moderate PTSD.  VA's 
Acting Director of its Mental Health and Behavioral Sciences 
Service (a physician) confirmed the diagnosis of PTSD in 
February 1985.  The stressors associated with this disorder 
include experiencing enemy mortar attacks, loss of a close 
personal friend from combat actions in Vietnam, and being 
blown from a tower on which he was working.

The veteran's military unit histories were obtained in 
January 1986.  A U. S. Air Force report of attacks on its 
bases from 1968 to 1973 verified that the U. S. base in Da 
Nang received a number of enemy "Standoff" attacks during 
the period of the veteran's service in that country.  
However, the provided material ends on the date of January 5, 
1970.  It appears that the following page might continue to 
list more reported attacks on this date.

His unit's reports are incomplete for the period in question 
and only cover from January to February 1969.  These records 
report that the unit had come under enemy mortar/rocket 
attack and had sustained one Marine officer as a casualty.  
They also indicate that the unit provided a platoon-size 
force as a Battalion Reaction Force and provided four man 
ambush patrols on alternate nights.  As of February 1969, no 
significant events had occurred during these ambush patrols.

The evidence received since September 1986 mainly consists of 
the veteran's lay statements, which provide similar 
information regarding his alleged stressors.  However, the 
veteran also revealed that he had volunteered to participate 
in combat operations with both U. S. and Korean "combat 
ground units" while in Vietnam.  He claimed that during 
these operations he engaged in hostile fire "more than a few 
times."  

VA outpatient and inpatient records dated in the late 1990s 
reveal continued treatment of the veteran's psychiatric 
complaints.  The diagnoses include PTSD, depressive disorder, 
antisocial behavior, ETOH dependence, marijuana dependence, 
malingering, and a personality disorder (with antisocial 
traits).  Some of his VA mental health providers questioned 
the validity of the veteran's PTSD symptoms; however, VA 
psychiatric testing in October 1998 indicated scores 
"comparable to those of other combat Vietnam veterans 
diagnosed with PTSD."  This testing also suggested that the 
veteran might have exaggerated his current discomfort by 
endorsing a large number of negative items.  The diagnostic 
impressions included PTSD.  The psychologist concluded that 
the veteran presented "a very complicated clinical, medical 
and environmental picture."

The evidence received since September 1986 is new and 
material in that it provides lay evidence of additional 
stressors previously not considered by the Board.  That is, 
the veteran has presented lay evidence of participation in 
operations with combat units that was not before VA in 1986.  
Therefore, the Board finds that the evidence added to the 
record since September 1986 is so significant that it must be 
considered in order to fairly decide the claim.


Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

According to 38 C.F.R. § 3.303, a personality disorder is not 
a disease or disability that is entitled to service 
connection under the applicable laws and regulations.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

Based on the evidence of record, the Board finds that the 
following stressors have been verified:

1.)	The veteran was subjected to enemy 
mortar/rocket attack while serving with the 5th 
Communication Battalion.
2.)	The veteran fell from a guard tower on January 
4-5, 1970 and sustained an injury to his left 
shoulder.  (The causes of this fall have yet to 
be confirmed.)
3.)	The veteran risked personal injury while 
rescuing a Korean Marine and others from a 
crashed/burning helicopter on January 11, 1970.

The veteran has also alleged that he participated on a 
voluntary basis in ground combat operations against the 
enemy, and during these operations was exposed to stressful 
combat situations.  The command chronologies of the 5th 
Communication Battalion establish that the veteran's unit 
provided rapid reaction forces and ambush patrols.  While 
these documents did not indicate any combat actions had 
resulted on these missions, the available chronologies only 
cover a two-month period in January and February 1969.  In 
addition, both the command chronologies and the 
U. S. Air Force report confirms that the veteran's unit was 
exposed to mortar/rocket ("standoff") attacks that resulted 
in casualties to the unit.  The Board finds that the evidence 
contained in the contemporaneous military records warrant a 
finding that the stressors noted by the veteran fit the 
circumstances of his service during the Vietnam War.  
38 U.S.C.A. § 1154(b).  The application of the presumptive 
provisions of 38 U.S.C.A. § 1154(b) appear to be entirely 
applicable in this case based on the award of a Navy and 
Marine Corp Medal that indicates the veteran's willingness to 
go beyond his allotted duty in the service of his country and 
fellow servicemembers.  Therefore, his assertions of combat 
stressors are creditable and found to be verified by the 
available military records.  See Pentecost v. Principi, 16 
Vet. App. 124, 127-29 (2002).

The veteran has asserted that his current psychiatric 
disability is PTSD and related to his in-service stressors.  
However, as a layperson, he is not competent to render 
diagnoses or opinions on etiology.  See Espiritu, supra.  
Therefore, the Board must solely rely on the medical evidence 
and competent medical opinion when adjudicating these issues.  

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); See also Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  If a preponderance of the evidence is 
against a claim, then it is to be denied.  Hayes, 5 Vet. App. 
at 70; see also Cohen, 10 Vet. App. at 150, 151 (The Board 
may deny a claim for service connection for PTSD, after 
appropriate medical clarification has been obtained, based on 
an adequate statement of reasons and basis).

The Board finds that the medical evidence clearly establishes 
a diagnosis of PTSD and has associated this disorder with the 
veteran's military experiences during the Vietnam War.  This 
diagnosis was confirmed by VA psychiatric examinations in 
November 1983 and October 1998.  Both of these diagnoses were 
based on the veteran's claimed stressors from the Vietnam 
War.  While some outpatient examiners during the late 1990s 
raised questions regarding a diagnosis of PTSD, the 
psychologist that conducted the comprehensive examination of 
October 1998 (an examination not just based on an interview, 
but included psychological testing) confirmed the diagnosis 
of PTSD.  Most telling is VA's Acting Director's opinion of 
February 1985.  After conducting a thorough review of the 
claims file, the Acting Director categorically concluded that 
PTSD existed as a result of the veteran's combat experiences 
in Vietnam.  Therefore, the Board finds that the medical 
evidence supports a nexus between the veteran's military 
combat experiences and his current PTSD.

Based on the above analysis, the Board finds that the 
contemporaneous military evidence verifies the veteran's 
claims of in-service combat stressors during the Vietnam War.  
The medical evidence has established the existence of PTSD 
and associated this disorder with the veteran's military 
combat stressors.  Thus, the evidence warrants the grant of 
entitlement to service connection for PTSD.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for PTSD having 
been submitted, the claim is reopened.

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



